Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62809483 (filed 02/22/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (WO2017193376, hereinafter Golitschek, NOTE: corresponding US 20190149273 A1 is currently being used for rejection citation Yasukawa, NOTE: corresponding US 20210136729 A1 is currently being used for rejection citation purposes ).

Regarding claim 1, Golitschek teaches an apparatus comprising (in general, see fig. 7 and corresponding paragraphs 224-227 along with Tables 2-3; see also fig. 3 and fig. 6 and their corresponding paragraphs for additional background information): 
a processor (see at least para. 246, e.g. receiver, transmitter, processors) that: 
generates a first medium access control ("MAC") protocol data unit ("PDU") for a first uplink grant associated with a first hybrid automatic repeat request ("HARQ") process, wherein the first uplink grant is a configured grant (see at least fig. 7 and para. 224-225 along with para. 115, e.g. in fig. 7, the shaded DCI in t1 for the shaded PUSCH of HARQ process P1 at time "#t_pusch”); and 
generates a second MAC PDU for a second uplink grant associated with a second HARQ process having overlapping physical uplink shared channel ("PUSCH") resources with the first uplink grant, wherein the second uplink grant has a higher priority than the first uplink grant (see at least fig. 7 and para. 224-225 along with para. 203, e.g. in fig. 7, the FRI in t2 for retransmitting the non-shaded PUSCH of HARQ process P0 at time "#t_pusch”); and 
a transceiver that transmits the second MAC PDU according to the second uplink grant and does not transmit the first MAC PDU according to the first uplink grant (see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive 
wherein the processor triggers a retransmission of the first MAC PDU for the first HARQ process (see at least para. 230 and Table 2, e.g. according to one UE behavior of Table 2, after the fast retransmission, a DCI is required to resume retransmission for the kept HARQ process, in this case, the HARQ process P1 that was supposed to be sent on time "#t_pusch”).
Golitschek differs from the claim, in that, it does not specifically disclose autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission; which is well known in the art and commonly used for reducing collision probability.
Yasukawa, for example, from the similar field of endeavor, teaches similar or known mechanism of autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission (see at least fig. 9A and para. 96, e.g. “…retransmission may be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20 or may be autonomously performed by the UE #1…”); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yasukawa into the apparatus of Golitschek for reducing collision probability.

Regarding claim 2, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU for the first HARQ process comprises 

Regarding claim 3, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU comprises stopping a timer associated with the first HARQ process of the first MAC PDU.  (Yasukawa, in general, see section of para. 111-117, e.g. a time is utilized for each HARQ process for transmissions and retransmissions)

Regarding claim 4, Golitschek in view of Yasukawa teaches the second uplink grant is received later than the first uplink grant.  (Golitschek, see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive FRI has been transmitted at a later point in time than the DCI corresponding to the same subframe…”)

Regarding claim 5, Golitschek in view of Yasukawa teaches the first HARQ process and the second HARQ process correspond to different HARQ processes. (Golitschek, see at least para. 225 of fig. 7, e.g. HARQ processes P0 and P1)

Regarding claims 6, 7, 8, 9, and 10, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“The Office Action relies on the Golitschek reference to teach that the UE generates a first MAC PDU for a first UL grant associated with a first HARQ process and generates a second MAC PDU for a second UL grant associated with a second HARQ process (see Office Action at page 4, citing Golitschek at Fig. 7 and pp0115 and 0224-25). The cited portions disclose receiving DCI for HARQ process P0 at time t0 and transmitting PUSCH at time t1 for HARQ process P0.  Another DCI is received for HARQ process P1 and a Fast Retransmission Indicator (FRI) is received for HARQ process P1, where the scheduled initial transmission PUSCH for HARQ process P1 and the retransmission for HARQ process PO overlap in time.

Note that the Office Action maps the claimed “firsts MAC PDU” to the PUSCH retransmission of HARQ process P1 and maps the claimed “second MAC PDU” to the scheduled PUSCH transmission of HARQ process P0.  For HARQ process P1, the cited reference describes
that a retransmission for HARQ process P1 is scheduled by DCI. However, claim 1 recites that the first uplink grant is a configured grant. Thus, the Office Action incorrectly maps DCI (e.g., dynamic grant) to the claimed configured grant.”  (Remarks, page 7-8)  

The examiner respectfully disagrees.  The examiner indeed maps the DCI to the first uplink grant (which) is a configured grant.  Note that the arguments appear to explain dynamic grant verse configured grant, and allege that the prior arts of record do not 

Further, the applicant argues that (applicant’s emphasis included, if any):
“The Office Action relies on the Golitschek reference to teach that the second MAC PDU has a higher priority than the first MAC PDU and that the UE transmits the second MAC PDU according to the second UL grant and does not transmit the first MAC PDU (see Office Action at p. 4, citing Golitschek at Fig. 7 and pp0024-25). The cited portions disclose the UE following the FRI for HARQ process P0 and ignoring the DCI for HARQ process P1, while keeping data for HARQ process P1 in the buffer.

The Office Action also relies on the Golitschek reference to teach triggering a retransmission of the first MAC PDU for the first process; however, the Office Action admits that Golitschek does not disclose that this is an autonomously triggered retransmission, i.e., triggered without receiving network signaling for the retransmission (see Office Action at p. 4-5, citing Golitschek at p230 and Table 2). The cited portions disclose that after the fast retransmission, a DCI is required to resume retransmission for the kept data of the HARQ process.

Therefore, the Office Action relies on Yasukawa to teach autonomous triggering retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission (see Office Action at p. 5, citing Yasukawa at p0096). The cited portions disclose “the retransmission [of the HARQ process 3] may be performed in response to
an instruction (such as a UL grant or a NACK) from the base station or may be autonomously performed by the UE”.

However, the Yasukawa reference does not teach preemption of a configured uplink grant. Additionally, the Yasukawa reference does not enable automatic retransmission without signaling. Rather, Yasukawa teaches a configuration information management unit for retaining
configuration information in relation to a plurality of divided resources that are capable of transmitting data without receiving data transmission permission from a communication device that is different from the user 

The examiner again respectfully disagrees.  Firstly, the examiner have responded that Golitschek teaches or suggests configured uplink grant above (as DCI or FRI).  The examiner suggests the applicant to review the section set forth above in detail.  Secondly, Yasukawa indeed teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20.  

Further, the applicant argues that (applicant’s emphasis included, if any):
“Applicants respectfully submit that the cited portions of Golitschek teach away from applicants’ claimed invention by failing to describe that the MAC PDU of a configured uplink grant is ignored in favor of a higher priority uplink grant and that retransmission of the MAC PDU of the configured grant is autonomously triggered without receiving network signaling or messaging for the retransmission (see Office Action at page 4, citing Golitschek at Fig. 7 and pp0115 and 0224-25). Golitschek does not teach or claim a configured uplink grant element or an automatic retransmission element.

Rather than disclosing a configured uplink grant, the cited portions of Golitschek disclose requiring signaling and messaging for receiving DCI for HARQ process P0 at time t0 and transmitting PUSCH at time t1 for HARQ process PO. Another DCI is received for HARQ process P1 and a Fast Retransmission Indicator (FRI) is received for HARQ process P0, where the scheduled initial transmission PUSCH for HARQ process P1 and the retransmission for HARQ process P0 overlap in time. The Office Action maps the claimed “first MAC PDU” to the PUSCH transmission of HARQ process P1 and maps the claimed “second MAC PDU” to the

HARQ process P1, while keeping data for HARQ process P1 in the buffer (see Office Action at p. 4, citing Golitschek at Fig. 7 and pp0024-25).

The Office Action also relies on the Golitschek reference to teach triggering a retransmission of the first MAC PDU for the first process; however, the Office Action concedes that Golitschek does not disclose autonomously triggered retransmission without receiving network signaling for the retransmission (see Office Action at p. 4-5, citing Golitschek at p230 and Table 2). The cited portions actually disclose that after the fast retransmission, a DCI signal is required to resume retransmission for the kept data of its HARQ process.”  (Remarks, page 9-10)  

The examiner again respectfully disagrees.  Golitschek teaches a postponed transmission must be retransmitted.  Golitschek does not disclose automonmously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission.  It is the reason the examiner rely on Yasukawa that teaches or suggests just that (see para. 96 of Yasukawa), e.g. Yasukawa teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20.

Further, the applicant argues that (applicant’s emphasis included, if any):
“The cited portions of Yasukawa disclose “the retransmission [of the HARQ process 3] may be performed in response to an instruction (such as a UL grant or a NACK) from the base station or may be autonomously performed by the UE”. Applicants respectfully suggest Yasukawa does not disclose or enable Applicant’s timed/counted triggers for retransmission 

Rather than automatically retransmitting pre-empted data, Yasukawa’s HARQ configuration and signaling selects, from a plurality of divided resources, a divided resource that is associated with a given retransmission control process whose retransmission control buffer is
empty, so as to transmit data by using the divided resource [0111-0115]. Yasukawa does not enable automatic retransmission of pre-empted data because there is only one reference to autonomous retransmission. Specifically, Yasukawa only mentions that retransmission “may be
autonomously performed” in p0096. Yasukawa fails to teach how or when such specious automatic retransmissions occur.”  (Remarks, page 10)  

The examiner again respectfully disagrees.  As stated above, Yasukawa indeed teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20.  In addition, the arguments appear to argues that “Yasukawa does not disclose or enable Applicant’s timed/counted triggers for retransmission because the “timers” of Yasukawa are merely used to determine when to dump a HARQ buffer of pre-empted data [0111]”.  However, these argued features are not cited in claim 1 nor they are defined in the claim body.  Hence, they could not be properly considered.  In the event that they are the inventive concepts, the applicant is encouraged to have them defined clearly and narrowly in the claim 1 for reconsiderations.

Regarding independent claim 6, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 6, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465